Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of September 30, 2014 by and among UNILIFE MEDICAL SOLUTIONS, INC., a
Delaware corporation (the “Borrower”), the other Creditor Obligors party hereto
and ROS ACQUISITION OFFSHORE LP, a Cayman Islands exempted limited partnership
(the “Lender”).

WHEREAS, the Borrower and the Lender are party to that certain Credit Agreement,
dated as of March 12, 2014 (as amended from time to time, the “Credit
Agreement”), pursuant to which the Lender has extended credit to the Borrower on
the terms set forth therein;

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement,
as more fully described herein; and

WHEREAS, the Lender is willing to agree to such amendment, but only upon the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Loan Document. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement. This
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement shall, after this Amendment becomes effective, refer to the Credit
Agreement as amended hereby.

2. Amendments.

(a) The definition of “Delayed Draw Closing Date” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows :

“Delayed Draw Closing Date” means (a) September 30, 2014 and (b) a date
following the execution and delivery of the New Sanofi Agreement but on or prior
to December 15, 2014 when the applicable conditions set forth in Section 5.1 are
satisfied (or waived in writing by the Lender).

(b) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition in alphabetical order:

“New Sanofi Agreement” means a definitive master services and supply agreement
between Sanofi Winthrop Industrie and the Borrower relating to the manufacture
and supply of wearable injector devices.



--------------------------------------------------------------------------------

(c) The definition of “Repayment Premium” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety as follows :

“Repayment Premium” means a premium of 10.0% of the principal amount of any
prepayment or repayment of the Borrower on any Loan.

(d) Section 2.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

SECTION 2.4 Reduction of the Commitment Amounts. The Initial Commitment Amount
shall automatically and permanently be reduced to zero on the Closing Date. The
Delayed Draw Commitment Amount shall automatically and permanently be reduced
(i) to $10,000,000 upon the funding of the Delayed Draw Loan on September 30,
2014 and (ii) to zero at the close of business on December 15, 2014.

(e) Section 5.1 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

The obligation of the Lender to make the Delayed Draw Loan on the Delayed Draw
Closing Date referred to in clause (b) of the definition thereof shall be
subject to the receipt of evidence that the Borrower and Sanofi Winthrop
Industrie have entered into the New Sanofi Agreement in form and substance
reasonably satisfactory to the Lender (or waiver in writing by the Lender).

(f) Section 8.4(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

  (a) Minimum Revenue Base. The Revenue Base for each calendar year set forth
below shall not be less than the amount set forth below for such calendar year:

 

Calendar Year Ended

   Minimum Revenue Base

December 31, 2014

   $20,000,000

December 31, 2015

   $54,100,000

December 31, 2016

   $67,400,000

December 31, 2017

   $78,400,000

December 31, 2018

   $84,000,000

December 31, 2019

   $84,000,000

(g) Section 8.4 of the Credit Agreement is hereby amended by adding the
following section as Section 8.4(c):

  (c) Minimum Revenue Base (June 2015). The Revenue Base for the six months
ending June 30, 2015 shall not be less than $20,000,000.

 

-2-



--------------------------------------------------------------------------------

3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon receipt (i) by the Lender of a Secretary’s Certificate with
respect to each Credit Obligor, in substantially the form delivered on the
Closing Date, duly executed and delivered by the signatories thereto, (ii) by
the Lender of a counterpart signature to this Amendment duly executed and
delivered by the Borrower and each of the other Credit Obligors, and (iii) by
the Lender or its counsel of reimbursement for all fees and out-of-pocket
expenses incurred by the Lender in connection with this Amendment and all other
like expenses remaining unpaid as of the date hereof.

4. Expenses. The Borrower agrees to pay on demand all expenses of the Lender
(including, without limitation, the fees and out-of-pocket expenses of
Covington & Burling LLP, counsel to the Lender, and of local counsel, if any,
who may be retained by or on behalf of the Lender) incurred in connection with
the negotiation, preparation, execution and delivery of this Amendment and all
other expenses of the Lender remaining unpaid as of the date hereof.

5. Representations and Warranties. The Credit Obligors represent and warrant to
the Lender as follows:

(a) After giving effect to this Amendment, the representations and warranties of
the Borrower and the Guarantors contained in the Credit Agreement or any other
Loan Document shall, (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct in all respects on and
as of the date hereof, and (ii) with respect to representations and warranties
that do not contain a materiality qualification, be true and correct in all
material respects on and as of the date hereof, and except that the
representations and warranties limited by their terms to a specific date shall
be true and correct as of such date.

(b) After giving effect to this Amendment, no Default or Event of Default has
occurred or is continuing.

(c) (i) Each Credit Obligor has taken all necessary action to authorize the
execution, delivery and performance of this Amendment; (ii) this Amendment has
been duly executed and delivered by the Credit Obligors and constitutes each of
the Credit Obligors’ legal, valid and binding obligations, enforceable in
accordance with its terms (except, in any case, as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity), and (iii) no
authorization or other action by, and no notice to or filing with, any
Governmental Authority or other Person is required for the due execution,
delivery or performance by any Credit Obligor of this Amendment.

6. No Implied Amendment or Waiver. Except as expressly set forth in this
Amendment, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the Lender
under the Credit Agreement or the other Loan Documents, or alter, modify, amend
or in any way affect any of the terms, obligations or covenants contained in the
Credit Agreement or the other Loan Documents, all of which shall continue in
full force and effect. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Lender to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

 

-3-



--------------------------------------------------------------------------------

7. Reaffirmation of Security Interests. The Credit Obligors (i) affirm that each
of the security interests and liens granted in or pursuant to the Loan Documents
are valid and subsisting and (ii) agree that this Amendment shall in no manner
impair or otherwise adversely affect any of the security interests and liens
granted in or pursuant to the Loan Documents.

8. Reaffirmation of Guarantee. Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
the Guarantor’s obligations under the Loan Documents.

9. Waiver and Release. TO INDUCE THE LENDER TO AGREE TO THE TERMS OF THIS
AMENDMENT, EACH CREDIT OBLIGOR REPRESENTS AND WARRANTS THAT AS OF THE DATE
HEREOF THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH
RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND IN ACCORDANCE THEREWITH IT:

(a) WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF; AND

(b) RELEASES AND DISCHARGES THE LENDER, ITS AFFILIATES AND ITS AND THEIR
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS AND ATTORNEYS (COLLECTIVELY
THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES,
CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH THE BORROWER EVER
HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING
PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

10. Counterparts; Governing Law. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
such when so executed and delivered shall be an original, but all of such
counterparts shall together constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page of this Amendment by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

-4-



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

UNILIFE MEDICAL SOLUTIONS, INC.     UNILIFE CORPORATION By:   /s/ John Ryan    
By:   /s/ John Ryan Name:   John Ryan     Name:   John Ryan Title:  

Senior Vice President, General

Counsel and Secretary

    Title:  

Senior Vice President, General

Counsel and Secretary

    UNILIFE CROSS FARM LLC       By:   /s/ John Ryan       Name:   John Ryan    
  Title:  

Senior Vice President, General

Counsel and Secretary

 

Executed by Unilife Medical Solutions Pty
Limited in accordance with Section 127 of the
Corporations Act 2001   

/s/ Alan Shortall

Signature of director

  

/s/ John Ryan

Signature of director/company secretary
(Please delete as applicable)

Alan Shortall

Name of director (print)

  

John Ryan

Name of director/company secretary (print)

Executed by Unitract Syringe Pty Ltd in
accordance with Section 127 of the
Corporations Act 2001   

/s/ Alan Shortall

Signature of director

  

/s/ John Ryan

Signature of director/company secretary
(Please delete as applicable)

Alan Shortall

Name of director (print)

  

John Ryan

Name of director/company secretary (print)

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

ROS ACQUISITION OFFSHORE LP,
    as the Lender By OrbiMed Advisors LLC, its investment
manager

 

By:  

/s/ Samuel D. Isaly

Name:   Samuel D. Isaly Title:   Managing Member

Signature Page to First Amendment to Credit Agreement